Citation Nr: 0411961	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  02-15 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased rating greater than 30 percent 
for service-connected pulmonary tuberculosis, far advanced, 
inactive, with chronic obstructive pulmonary disease (COPD) 
and chronic bronchitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel





INTRODUCTION

The veteran had active military service from March 1942 to 
November 1945. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in  San Diego, 
California, which continued evaluation of the veteran's 
service-connected pulmonary tuberculosis, far advanced, 
inactive, with chronic obstructive pulmonary disease (COPD) 
and chronic bronchitis as 30 percent disabling.  

In September 2002, the veteran requested a hearing before the 
Board.  On October 15, 2002, he withdrew his request for a 
hearing.


FINDINGS OF FACT

1. The veteran's chronic bronchitis and chronic obstructive 
pulmonary disease (COPD) are residuals of his formerly active 
tuberculosis.  

2. The veteran's residuals of tuberculosis more closely 
approximate severe residuals attributable to tuberculosis; 
extensive fibrosis, severe dyspnea on slight exertion with 
corresponding ventilatory deficit confirmed by pulmonary 
function tests with marked impairment of heath, than moderate 
residuals attributable to tuberculosis; with considerable 
pulmonary fibrosis and moderate dyspnea on slight exertion, 
confirmed by pulmonary function tests. 


CONCLUSION OF LAW

The criteria for a rating of 60 percent for service-connected 
pulmonary tuberculosis, far advanced, inactive, with chronic 
obstructive pulmonary disease (COPD) and chronic bronchitis, 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.97, Diagnostic Code 6731 (1996); 38 C.F.R. § 4.97, 
Diagnostic Codes 6600, 6731 (2003).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In October 1949, the veteran filed a claim seeking service 
connection for tuberculosis.  In a statement filed in 
December 1949, private physician Dr. W. M. indicated that he 
had treated the veteran in September 1949.  Upon examination, 
the physician indicated that the veteran's chest X-ray showed 
infiltration and cavitation of the left upper lob.  His 
diagnosis was pulmonary tuberculosis, active.  In a letter 
dated May 1950, Dr. J. C. stated that he reviewed two chest 
films regarding the veteran in April 1950.  Results showed 
the presence of a far advanced bilateral active pulmonary 
tuberculosis in both lungs.

In August 1950, the veteran was granted service connection 
for tuberculosis, pulmonary, chronic, far advanced, active, 
and assigned a 100 percent evaluation, effective June 23, 
1950.  According to a January 1953 hospital discharge report, 
the veteran's admission diagnosis was pulmonary tuberculosis, 
reinfection type, far advanced, slight symptoms.  His final 
diagnosis at discharge was tuberculosis, pulmonary, chronic, 
far advanced, inactive.  In February 1953, the veteran's 
pulmonary tuberculosis, far advanced, inactive was evaluated.  
He was assigned a 100 percent evaluation from June 23, 1950, 
to January 29, 1955; a 50 percent evaluation from January 30, 
1955, to January 29, 1959; and a 30 percent evaluation from 
January 30, 1959.

In February 1999, private physician Dr. M. A. examined the 
veteran's chest X-ray.  It showed severe lung changes most 
likely related to tuberculosis.  The physician stated that he 
understood the veteran's history of tuberculosis in the 
1940s.  Because of the veteran's history of coughing blood 
recently, Dr. M. A. believed that there was a possibility of 
reactivating tuberculosis.  A March 1999 progress note 
indicated that the veteran was recently admitted for  
hemorrhagic bronchitis.  The clinical assessment was 
hemorrhagic bronchitis.  A January 2001 progress note 
indicated a history of tuberculosis and bronchitis. 

In March 2001, the veteran requested an increased evaluation 
for his service-connected tuberculosis and lung condition, 
currently rated at 30 percent.

Progress notes dated December 2001 indicated that the veteran 
complained of shortness of breath.  He stated that whenever 
he exerted himself, he rapidly became short of breath and 
would have to stop the activity.  The veteran did not get 
winded walking short distances, but with any exertion he had 
to rest and get his breath back.  The clinical assessment was 
COPD and history of tuberculosis.

In October 2001, the veteran was given a VA examination.  The 
veteran complained of shortness of breath.  According to the 
veteran, he was exposed to tuberculosis while working in the 
Army, and he stated that his disabilities had been compounded 
by chronic bronchitis and emphysema.  The veteran indicated 
that his tuberculosis was inactive.  He was not on any 
treatment for tuberculosis.  Upon examination of the lungs, 
the gross appearance was within normal limits.  There was 
kyphosis of the spine resulting in significant alteration of 
the rib cage and back.  There was bilateral equal air entry.  
The breath sounds were distant on auscultation, and no added 
sounds, wheezing, or crackles were heard.  

Results of the veteran's pulmonary function testing (PFT) 
were as follows:  before bronchodilator, Forced Expiratory 
Volume in one second (FEV-1) was a value of 2.05, with 59% 
predicted.  Post bronchodilator, FEV-1 was a value of 1.93, 
with 56% predicted.  Before bronchodilator, Forced Expiratory 
Volume in one second to Forced Vital Capacity (FEV-1/FVC) was 
64% value, with 88% predicted.  Post bronchodilator, FEV-
1/FVC was 59% value, with 82% predicted.  The examiner's 
interpretation of the pulmonary function testing was 
moderately severe obstructive pulmonary disease with no 
improvement in post-bronchodilator testing.  The DLTO test 
was not indicated to evaluate the pulmonary function testing 
as the PFT results were sufficient to evaluate lung status.  
X-ray results showed significant deformity of the left chest 
with apical pleural thickening and calcifications, pleural 
markings from old granulomatous disease and probable prior 
surgery.  Pulmonary hyperinflation was noted to the right.  
Normal cardiac size was indicated.  No masses or adenopathy, 
and no radiological evidence for failure and no significant 
osseous abnormalities were found.  The diagnosis was 
pulmonary tuberculosis 

currently inactive, and chronic obstructive pulmonary disease 
(COPD) severe.  The examiner explained that the veteran's 
COPD was independent of the tuberculosis that the veteran had 
suffered and was quite severe in intensity limiting the 
veteran's ability for exertion significantly.  The veteran's 
severe emphysema was corroborated by PFT testing.  The 
examiner stated that the veteran was unable to walk more than 
half a block or even outside his home at all.  Even within 
the home, he was significantly limited in his activities 
because of the chronic dyspnea and fatigue that he suffered 
from because of this condition.

An addendum dated May 2002 was provided by the same examiner 
from the October 2001 VA examination.  Upon review of his 
original report and the clinical facts concerning 
tuberculosis and its sequelae, the examiner concluded that 
the veteran's current emphysematous, fibrotic changes, 
chronic bronchitis/COPD were residuals of the formerly active 
tuberculosis.  The examiner clarified that it was his opinion 
that the veteran was unable to walk more than half a block or 
even outside his home, and his daily activities were 
significantly limited within the home.  He also stated that 
during examination, the veteran was not in acute respiratory 
distress.  The examiner believed that the veteran would be 
limited to sedentary to mild activities like sitting, 
watching T.V., carrying dishes, bathing and short distance 
walking of approximately 50 feet distance at a time.  He was 
limited from climbing several flights of stairs, carrying and 
lifting more than 15 to 20 pounds and performing any heavy 
pushing, pulling and lifting.

According to his June 2002 Notice of Disagreement (NOD), the 
veteran stated that his health continued to worsen, sometimes 
to the point where he could not function physically or walk a 
short distance without extremely difficult breathing.    







Analysis

I.	Notice of VCAA Requirements

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part. 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.159).  
 
The RO notified the veteran of the reasons for its decision, 
as well as the laws and regulations applicable to his claim.  
This information was provided in the September 2002 Statement 
of the Case.  In this document, the RO also provided notice 
of what evidence it had considered.    
 
In September 2001, the RO sent the veteran a letter providing 
the notices required under VCAA.  In the letter of September 
2001, the RO explained the information and evidence needed to 
substantiate his claim for an increased disability rating for 
his service-connected tuberculosis.  The letter also 
explained what portion of the evidence and information would 
be obtained by VA, noting, for example, that VA would attempt 
to obtain such things as medical records, employment records, 
and records of other Federal agencies.  With regard to the 
claimant's responsibilities in the development of the claim, 
the letter of September 2001 explained that the claimant 
needed to provide VA with such information as the names and 
addresses of the doctors who treated him, the names of the 
clinics/hospitals providing the treatment, the conditions 
treated and dates of treatment.  Finally, the claimant was 
asked to tell VA about any private medical information or 
evidence he wanted VA to try to get for him.  Thus, the 
letter of September 2001, as well as several other documents 
sent to the claimant during the course of the development of 
the claim, provided notices as required under the provisions 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  See 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In conclusion, the claimant has been provided with notices as 
required under VCAA, and he has been provided with an 
adequate opportunity to be heard with regard to the 
substantive matters covered in the notices.  In view of the 
development that has been undertaken in this claim, the 
requirements of VCAA have met.  At this point, there is no 
reasonable possibility that further development would aid in 
the substantiation of the claim.  For this reason a remand 
for further development is not required.

II.	Entitlement to an increased rating greater 
than 30 percent for service-connected 
pulmonary tuberculosis, far advanced, 
inactive, with COPD and chronic 
bronchitis.  

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  See 
38 U.S.C.A. § 1155 (West 2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. See 38 C.F.R. § 4.7 (2003).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).




In this case, the veteran was granted service connection for 
tuberculosis, pulmonary, chronic, far advanced, active, and 
assigned a 100 percent evaluation, effective June 23, 1950.  
In February 1953, the veteran's pulmonary tuberculosis, far 
advanced, inactive was evaluated.  He was assigned a 100 
percent evaluation, effective June 23, 1950, to January 29, 
1955; assigned a 50 percent evaluation, effective January 30, 
1955, to January 29, 1959; and assigned a 30 percent 
evaluation, effective January 30, 1959.

The veteran is currently assigned a 30 percent rating, 
effective January 30, 1959, under Diagnostic Code (DC) 6731.  

The Board notes that there are special provisions regarding 
evaluation of respiratory conditions.  Public Law 90-493 
repealed section 356 of title 38, United States Code which 
had provided graduated ratings for inactive tuberculosis.  
The repealed section, however, still applies to the case of 
any veteran who on August 19, 1968, was receiving or entitled 
to receive compensation for tuberculosis.  38 C.F.R. 
§ 4.96(b) (2003).

Furthermore, it is noted that during the course of the 
veteran's appeal, the regulations pertaining to the 
Respiratory System were revised, effective October 7, 1996.  

The rating criteria in effect prior to October 7, 1996, 
provided that where a veteran was initially entitled to a 
rating for chronic inactive pulmonary tuberculosis after 
August 19, 1968, residuals of inactive pulmonary tuberculosis 
were rated 100 percent disabling for one year following 
inactivity.  Thereafter, the disability was to be rated based 
on the residuals attributable to tuberculosis.  A 
noncompensable rating was assigned for healed lesions, with 
minimal or no symptoms.  A 10 percent rating was assigned for 
residuals attributable to tuberculosis definitely symptomatic 
with pulmonary fibrosis and moderate dyspnea on extended 
exertion, confirmed by pulmonary function tests.  A 30 
percent rating was assigned for moderate residuals 
attributable to tuberculosis; with considerable pulmonary 
fibrosis and moderate dyspnea on slight exertion, confirmed 
by pulmonary function tests.  A 60 percent evaluation was 
assigned for severe residuals attributable to tuberculosis; 
extensive fibrosis, severe dyspnea on slight exertion with 
corresponding ventilatory deficit confirmed by pulmonary 
function tests with marked impairment of health.  A 100 
percent evaluation was assigned for pronounced residuals 
attributable to tuberculosis; advanced fibrosis with severe 
ventilatory deficit manifested by dyspnea at rest, marked 
restriction of chest expansion, with pronounced impairment of 
bodily vigor.  38 C.F.R. § 4.97, DC 6731 (1996).

The rating criteria in effect since October 7, 1996, provided 
that where a veteran was initially evaluated for chronic 
inactive pulmonary tuberculosis after August 19, 1968, 
chronic inactive pulmonary tuberculosis is to be rated 
depending on the specific findings.  The residuals are to be 
rated as interstitial lung disease, restrictive lung disease, 
or, when obstructive lung disease is the major residual, as 
chronic bronchitis (DC 6600).  38 C.F.R. § 4.97, DC 6731 
(2003).

DC 6600 provides that chronic bronchitis is rated 10 percent 
disabling when Forced Expiratory Volume in one second (FEV-1) 
is 71 to 80 percent predicted, or; Forced Expiratory Volume 
in one second to Forced Vital Capacity (FEV-1/FVC) is 71 to 
80 percent, or when the Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 66 
to 80 percent predicted.  A 30 percent rating is assigned 
when the FEV-1 is 56 to 70 percent predicted, or; the 
FEV- 1/FVC is 56 to 70 percent, or; DLCO (SB) is 56 to 65 
percent predicted.  
A 60 percent rating is assigned when the FEV-1 is 40 to 55 
percent predicted, or; FEV-1/FVC is 40 to 55 percent, or; 
DLCO (SB) is 40 to 55 percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  A 100 percent rating is assigned when FEV-1 is less 
than 40 percent of predicted value, or; FEV-1/FVC is less 
than 40 percent, or; DLCO (SB) is less than 40 percent 
predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonal (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; requires outpatient oxygen 
therapy.  38 U.S.C.A. § 4.97, DC 6600 (2003).

As will be discussed below, the evidence in this case shows 
that an increase to a 60 percent evaluation is warranted, 
based on the criteria in DC 6731 in effect prior to October 
7, 1996.  

Under the ratings criteria in effect since October 7, 1996, 
the veteran is not entitled to an evaluation in excess of 30 
percent for his chronic inactive pulmonary tuberculosis.  The 
evidence of record shows that in October 2001, the veteran 
was diagnosed with severe chronic obstructive pulmonary 
disease.  His pulmonary tuberculosis was diagnosed as 
currently inactive.  In May 2002, a VA examiner concluded 
that the veteran's current emphysematous, fibrotic changes, 
chronic bronchitis/COPD were residuals of his formerly active 
tuberculosis.  The veteran's COPD is the major residual of 
his chronic inactive pulmonary tuberculosis, and therefore DC 
6600 is for application, pursuant to DC 6731 (2003).

However, under DC 6600, the veteran is not entitled to an 
evaluation in excess of 30 percent for his chronic inactive 
pulmonary tuberculosis.  Results from the veteran's October 
2001 VA examination showed FEV-1 as 59% predicted before 
bronchodilator and 56% predicted post bronchodilator.  FEV-
1/FVC was recorded as 64% value and 88% predicted (before 
bronchodilator), and 59% value and 82% predicted (post 
bronchodilator).  For the veteran to be entitled to an 
increased 60 percent rating, the evidence has to show the 
FEV-1 as 40 to 55 percent predicted, or FEV-1/FVC as 40 to 55 
percent, or; DLCO (SB) is 40 to 55 percent predicted, or; 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  The evidence of the veteran's FEV-
1 or FEV-1/FVC values does not justify an increased rating 
because the recorded values do not fall within the prescribed 
ranges.  There is no other evidence of record that would 
allow for an increased rating.   

However, under the ratings criteria in effect prior to 
October 7, 1996, the veteran is entitled to an evaluation of 
60 percent for his chronic inactive pulmonary tuberculosis.  
Under DC 6731 (1996), a 60 percent evaluation is warranted 
for severe residuals attributable to tuberculosis; extensive 
fibrosis, severe dyspnea on slight exertion with 
corresponding ventilatory deficit confirmed by pulmonary 
function tests with marked impairment of health.  The 
evidence of record demonstrates the severity of the veteran's 
residuals.  In October 2001, the veteran was diagnosed with 
severe COPD.  In May 2002, the veteran's current chronic 
bronchitis and COPD were regarded by a VA examiner as 
residuals of the veteran's  formerly active tuberculosis.   
  
Furthermore, the evidence shows dyspnea on slight exertion 
with corresponding ventilatory deficit.  In October 2001 and 
December 2001, the veteran complained of shortness of breath.  
He stated that whenever he exerted himself, he rapidly became 
short of breath and would have to stop the activity.  In 
October 2001, the VA examiner stated that the veteran was 
significantly limited in his activities because of his 
chronic dyspnea and fatigue.  The veteran's complaints are 
corroborated by the VA examiner's October 2001 opinion that 
the veteran's COPD was quite severe in intensity limiting the 
veteran's ability for exertion significantly.   

Additional evidence indicates that the veteran has marked 
impairment of health.  In May 2002, the VA examiner believed 
that the veteran was unable to walk more than half a block or 
even outside his home, and his daily activities were 
significantly limited within the home.  The veteran was 
regarded at that time as being limited to sedentary to mild 
activities like sitting, watching T.V., carrying dishes, 
bathing and short distance walking of approximately 50 feet 
distance at a tie.  He was limited from climbing several 
flights of stairs, carrying and lifting more than 15 to 20 
pounds and performing any heavy pushing, pulling and lifting.

Lastly, X-ray results from October 2001 showed significant 
deformity of the left chest with apical pleural thickening 
and calcifications, pleural markings from old granulomatous 
disease and probable prior surgery.  It was noted in May 2002 
that the veteran's current emphysematous and fibrotic changes 
were residuals of the formerly active tuberculosis.  

It should be noted, however, that a 100 percent evaluation 
for the veteran is not justified.  While the veteran's 
residuals attributable to tuberculosis are clearly "severe" 
in nature, results from the veteran's VA examination and the 
other evidence of record does not warrant characterization of 
the veteran's residuals attributable to tuberculosis as 
"pronounced."  The veteran has not been diagnosed with 
"advanced fibrosis with severe ventilatory deficit 
manifested by dyspnea at rest."  On the contrary, the 
evidence indicates that the veteran's shortness of breath 
results following some kind of physical exertion, not while 
resting.  During the veteran's October 2001 examination, the 
veteran was not observed as being in acute respiratory 
distress.  The evidence of record also does not show the 
veteran having a "marked restriction of chest expansion."       

In sum, while the disability picture does not completely 
conform to the criteria for a 60 percent rating, it more 
nearly approximates the criteria required for the 60 percent 
evaluation than it approximates the criteria for a 30 percent 
rating.  Pursuant to 38 C.F.R. § 4.7 (2003) and with all 
reasonable doubt resolved in the veteran's favor, the Board 
concludes that an increase to a 60 percent evaluation is 
appropriate.

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b).

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991). Specifically, the RO 
ordered a VA examination to determine the extent of the 
veteran's residuals attributable to his inactive chronic 
pulmonary tuberculosis disability.  The record is complete 
with records of prior medical history and rating decisions.  
Therefore, the RO and the Board have considered all the 
provisions of Parts 3 and 4 that would reasonably apply in 
this case.







ORDER

Entitlement to an increased rating of 60 percent for service-
connected pulmonary tuberculosis, far advanced, inactive, 
with chronic obstructive pulmonary disease (COPD) and chronic 
bronchitis, is granted.



	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



